Citation Nr: 1033208	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a back 
disability.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for stomach pain 
as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for gum disease 
as due to an undiagnosed illness.

4.  Entitlement to service connection for a shoulder disorder.

5.  Entitlement to service connection for a heart disorder. 

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a compensable disability rating for bilateral 
hearing loss.

8.  Entitlement to a disability rating in excess of 10 percent 
for right inguinal hernia.

9.  Entitlement to a disability rating in excess of 10 percent 
for left inguinal hernia repair scar. 

10.  Entitlement to a compensable disability rating for fungus of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967 and 
from September 1990 to September 1991.

This matter came before the Board the Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama, 
which, inter alia, found that no new and material evidence had 
been received to reopen the previously denied claims for service 
connection a back disorder, stomach disorder and gum disease, and 
denied the claims for service connection and increased ratings 
for the issues currently on appeal.  

In a May 2008 rating decision, the RO increased the disability 
ratings for right inguinal hernia and left inguinal hernia repair 
scar to 10 percent each, effective July 21, 2003.  Inasmuch as 
higher evaluations are potentially available and as the ratings 
were already in appellate status, the Board will consider 
entitlement to increased ratings for the two issues for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The Veteran also had perfected an appeal for service connection 
for leg cramps and for groin pain.  However, those issues were 
resolved in the Veteran's favor in the aforementioned May 2008 
rating decision.  The issue concerning groin pain was considered 
to be part of the issue concerning the right inguinal hernia 
currently on appeal, and the Veteran did not appeal either the 
initial rating or effective date assigned for the leg cramps.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
Veteran must separately appeal these downstream issues).  
Therefore, that issue is not before the Board.

As support for his claim, the Veteran provided testimony before 
RO personnel in February 2006.  The transcript of the hearing has 
been associated with the claims file and has been reviewed.

Finally, with regard to the issue of service connection for a 
heart disorder, on October 13, 2009, in accordance with authority 
provided in 38 U.S.C.A. § 1116 (2002), the Secretary of Veterans 
Affairs announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease (including coronary artery 
disease), Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C.A. § 1116, the Department of Veterans Affairs (VA) 
will issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law, 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains at least one claim that may be 
affected by these new presumptions, the Board must stay action on 
that matter in accordance with the Secretary's stay.  Once the 
planned final regulations are published, the adjudication of any 
claim that has been stayed will be resumed.

The issue of an increased rating for fungus of the feet is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
a back disorder, stomach pain as due to an undiagnosed illness, 
and gum disease as due to an undiagnosed illness in a January 
1995 rating decision.  It notified the Veteran of the denial and 
of his appellate rights, but he did not initiate an appeal.

2.  The additional evidence regarding a back disorder, stomach 
pain, and gum disease since the January 1995 rating decision is 
either cumulative or redundant of evidence previously considered, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

3.  There is no competent medical evidence of a current diagnosis 
of a shoulder disorder.

4.  There is medical evidence of a current diagnosis of 
hypertension.  

5.  There is no evidence of hypertension during service, within 
one year of service, or for many years thereafter.

6.  There is no probative evidence of a link between the 
Veteran's current hypertension and his military service.

7.  At worst, the Veteran has Level I hearing loss in both the 
right ear and the left ear.

8.  The Veteran's right inguinal hernia does not currently show a 
recurrent inguinal hernia, and does not demonstrate the need for 
support from a truss or other supportive device.

9.  The Veteran's left inguinal hernia repair scar is not 
manifested by any characteristic of disfigurement or instability; 
and does not consist of an area of at least 12 square inches.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  New and material evidence has not been received since the 
January 1995 rating decision to reopen the claims for service 
connection for a back disorder, stomach pain as due to an 
undiagnosed illness, and gum disease as due to an undiagnosed 
illness.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

3.  A shoulder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

4.  Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

5.  The criteria for a compensable disability rating for service-
connected bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2009).

6.  The criteria for a disability rating in excess of 10 percent 
for service-connected right inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.114, Diagnostic Code 
7338 (2009).  

7.  The criteria for a disability rating in excess of 10 percent 
for service-connected left inguinal hernia repair scar have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in September 2003 and December 2004.  These letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

However, with regard to new and material evidence, the September 
2003 VCAA notice letter is not compliant with the decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), as it failed to explain 
sufficiently the bases of the prior denials (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).  In this regard, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  In essence, the Supreme Court held that, 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim, the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Nevertheless, the Board observes that the Veteran and his 
representative have provided statements throughout the course of 
the appeal asserting the existence of a nexus between any current 
back disorder, stomach pain, and gum disease, and his military 
service.  Therefore, any content defect was cured by the actual 
knowledge of the Veteran as to the criteria required to reopen 
his previously denied claims for service connection.  The Veteran 
also provided testimony regarding the relationship between his 
service and any alleged back disorder, stomach pain, and gum 
disease in a February 2006 hearing before RO personnel.  
Moreover, the RO readjudicated the issue by way of a statement of 
the case (SOC) in September 2005 that included the pertinent laws 
and regulations concerning new and material evidence.  In short, 
the content error here does not affect the essential fairness of 
adjudication of this case, and is not prejudicial.

Further, in a March 2006 letter from the RO to the Veteran, the 
Veteran was advised that a disability rating and an effective 
date will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess, supra.  In Pelegrini II, the 
Court held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in March 2006, after issuance of the initial 
unfavorable AOJ decision in December 2004.  However, both the 
Federal Circuit Court and the Court have since further clarified 
that the VA can provide additional necessary notice subsequent to 
the initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that an SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in September 
2003 and December 2004, followed by subsequent Dingess notice in 
March 2006, the RO readjudicated the claim in SSOCs dated in June 
2008, September 2008, and August 2009.  Thus, the timing defect 
in the notice has been rectified.  In any case, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki, supra. 

With regard to the additional notice requirements for increased 
rating claims, as is the case here with the Veteran's claim for 
increased ratings for his service-connected hearing loss, right 
inguinal hernia, and left inguinal hernia repair scar, an August 
2008 VCAA letter was compliant with the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, 
this letter advised the Veteran of the evidentiary and legal 
criteria necessary to substantiate higher ratings for his 
service-connected disabilities.  In any event, the Federal 
Circuit Court recently vacated the Court's previous decision in 
Vasquez-Flores, concluding that generic notice in response to a 
claim for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  
Regardless, overall, the Board is satisfied that the RO provided 
both generic and specific VCAA notice as to the increased rating 
claim when considering all of the VCAA letters provided.  

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records, and private medical records as 
identified and authorized by the Veteran.  Moreover, the Veteran 
and his representative have submitted statements in support of 
his claim.  In addition, the VA has provided the Veteran with VA 
examinations in connection with his claims. The Veteran also was 
provided an opportunity to testify before RO personnel.  Thus, 
there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met. 38 U.S.C.A. § 
5103A.




Analysis - New and Material Evidence

The Veteran's claim to reopen a previously denied claim for 
service connection for a back disorder, stomach pain as due to an 
undiagnosed illness, and gum disease as due to an undiagnosed 
illness was received in July 2003.  Therefore, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

The Court has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

In a January 1995 rating decision, the RO found no back disorder 
and stomach pain that was related to service.  The RO also found 
no evidence that any gum disease was due to dental trauma in 
service.  The RO notified the Veteran of that decision and 
apprised him of his procedural and appellate rights, but he did 
not initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Evidence of record at the time of the January 1995 rating 
decision consisted of the Veteran's original claim application; 
his STRs; private dental treatment records from F. A. Taylor, 
D.D.S., dated 1993 to 1994; and a statement from F. A. Taylor, 
D.D.S., dated in September 1994.  

The additional evidence received since the January 1995 rating 
decision consists of the Veteran's SPRs; VA treatment records 
dated from May 2001 to August 2009; private treatment records 
from the University of Alabama University Hospital dated from 
September 1990 to October 1990; VA examination reports dated in 
May 2004, June 2007, and February 2008; private treatment records 
from W. D. Askew, M.D., dated from January 2001 to August 2001; 
private treatment records from Healthsouth Lakeshore 
Rehabilitation Hospital dated in October 2000; private treatment 
records from the University of Alabama School of Dentistry dated 
from September 2001 to January 2004; private treatment records 
from Baptist Medical Center Princeton; a record of dental 
treatment from J. B. Farmer, D.M.D., dated in October 2001; a 
transcript of a hearing before RO personnel dated in February 
2006; an undated letter from L. A. Neumayer, M.D., to the 
Veteran, concerning a hernia study in which the Veteran was 
involved; letters from employers to the Veteran; and lay 
statements from the Veteran.  

Initially, the Board notes that the private treatment records 
from the University of Alabama University Hospital dated from 
September 1990 to October 1990; private treatment records from W. 
D. Askew, M.D., dated from January 2001 to August 2001; private 
treatment records from Healthsouth Lakeshore Rehabilitation 
Hospital dated in October 2000; private treatment records from 
the University of Alabama School of Dentistry dated from 
September 2001 to January 2004; the record of dental treatment 
from J. B. Farmer, D.M.D., dated in October 2001; the undated 
letter from L. A. Neumayer, M.D., to the Veteran, concerning a 
hernia study in which the Veteran was involved; and the letters 
from employers to the Veteran are not pertinent to the Veteran's 
claim regarding a back disorder and stomach pain.  Therefore, 
this evidence cannot form the basis to reopen the claim for these 
two issues.

With respect to the Veteran's testimony at the February 2006 
hearing before RO personnel and lay statements, they are 
cumulative of evidence that was previously of record.  In this 
regard, the Veteran's hearing testimony and submitted lay 
statements merely repeat and summarize his contentions that any 
back disorder, stomach pain, and gum disease he currently has 
were due to his service.  Cumulative or redundant evidence is not 
new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the additional VA treatment records 
dated from May 2001 to August 2009; VA examination reports dated 
in May 2004, June 2007, and February 2008; and private treatment 
records from Baptist Medical Center Princeton also do not relate 
to an unestablished fact necessary to substantiate the claim and 
do not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Particularly, the additional 
evidence does not show a diagnosis of, or treatment for, a back 
disorder or stomach pain that is related to service.  These 
records also do not show that any current gum disease is due to 
in-service trauma.  These records merely indicate treatment for 
other ailments, but do not support a finding that the Veteran 
currently has any back disorder, stomach pain, or gum disease 
related to service or in-service injuries.  

With regard to the private treatment records from the University 
of Alabama School of Dentistry dated from September 2001 to 
January 2004 and the record of dental treatment from J. B. 
Farmer, D.M.D., dated in October 2001, the Board also finds that 
these records do not relate to an unestablished fact necessary to 
substantiate the claim for service connection for gum disease, 
and do not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Particularly, this additional 
evidence regarding dental treatment does not show that any 
current gum disease is due to in-service trauma.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for a back disorder, stomach 
pain as due to an undiagnosed illness, and gum disease as due to 
an undiagnosed illness has not been received.  The claim is not 
reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran 
has not fulfilled this threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
cardiovascular-renal disease, including hypertension).  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.   

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

A.  Shoulder Disorder

In this case, the Veteran claims a current diagnosis of a 
shoulder disorder that resulted from an injury he sustained 
during service.  See, e.g., February 2006 RO hearing transcript. 

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, there is no evidence of a current diagnosis of a shoulder 
disorder or treatment for shoulder problems in recent treatment 
records.  The Veteran also has acknowledged that, since his 
alleged in-service injury in Vietnam, he has not received 
treatment.  He indicated his symptomatology consists of pain when 
he reaches down to pick up something.  See February 2006 RO 
hearing transcript.  In this regard, pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  While the Veteran is competent to state 
that he suffered symptoms of a shoulder disorder, there must be 
competent medical evidence where the determinative issue involves 
medical causation or a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, absent evidence of a current 
disability, service connection cannot be granted for a shoulder 
disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of a shoulder disorder, he is not 
competent to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

B.  Hypertension

The Board now turns to analysis of the evidence regarding the 
Veteran's hypertension, which he contends was incurred during 
service.  See, e.g., February 2006 RO hearing transcript. 

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, VA treatment records and VA examination reports have 
indicated a history of hypertension.  See, e.g., VA treatment 
record dated in September 2005 and VA skin examination report 
dated in May 2004.  Thus, there is sufficient evidence of current 
hypertension.  Consequently, the determinative issue is whether 
the hypertension is somehow attributable to the Veteran's 
military service.  See Watson, 4 Vet. App. at 314; Maggitt, 202 
F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 
548; and Collaro, 136 F.3d at 1308.   
 
In-service, a review of the Veteran's STRs shows no complaints 
of, or treatment for, high blood pressure or hypertension.  The 
Veteran's separation examinations in July 1967 and September 1991 
also showed normal blood pressure readings of  126/76 and 134/75, 
respectively.    

Post-service, there is no evidence of hypertension until February 
2004, when a VA treatment note indicated that the Veteran has 
hypertension.  See VA treatment record dated in February 2004.  
It was further note that hypertension was diagnosed in 2000.  
However, the Veteran has testified that he was diagnosed with 
hypertension in 1997 or 1999, which would be approximately six or 
eight years since discharge from service in September 1991.  See 
February 2006 RO hearing transcript.  In this regard, the Federal 
Circuit Court has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson, 230 F.3d at 1332.  It follows, 
therefore, that the presumption of in-service incurrence for 
hypertension is inapplicable in this case.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

Further, the Board emphasizes again that the Veteran exhibited no 
symptomatology of hypertension until many years after his 
discharge from service.  Thus, the Board also finds no evidence 
of non-chronic hypertension in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current hypertension and his 
active military service, no medical evidence supports this 
assertion.  See Boyer, 210 F.3d  at 1351; Maggitt, 202 F.3d at 
1370.  Specifically, no post-service medical records obtained by 
VA or submitted by the Veteran link his hypertension to his 
military service.  Therefore, the Board finds that post-service 
medical records, as a whole, provide very negative evidence 
against the Veteran's claim as they reveal hypertension that 
began years after service with no connection to service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d at 1375.  

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms of hypertension over time, 
he is not competent to render an opinion as to the medical 
etiology of his current hypertension, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
53; Cromer, 19 Vet. App. at 217-18.  

Analysis - Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may be 
assigned based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Court has held that VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is, the Board must consider whether there have been 
times when the Veteran's disability has been more severe than at 
others.  If so, the Board may "stage" the rating.  The relevant 
temporal focus for adjudicating the level of disability of an 
increased-rating claim is from one year before the claim was 
filed (here, July 2002) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

A.  Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran's bilateral hearing loss is currently evaluated as 
noncompensable under Diagnostic Code 6100.  38 C.F.R. § 4.85.  
This noncompensable rating is effective from June 23, 1994.  

A review of the evidence reveals no complaints of, or treatment 
for, hearing loss from May 2001 to May 2004.  In May 2004, the 
Veteran was given a VA audiology examination.  At that time of 
the May 2004 examination, puretone thresholds, in decibels, were 
as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
15
25
25
25
LEFT
15
15
25
35
45

The average puretone threshold was 22.5 in the right ear and 30 
in the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 96 percent in the left 
ear.  

In this case, applying the results from the May 2004 VA 
examination to Table VI yields a Roman numeral value of I for the 
right ear and a Roman numeral value of I for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss would actually be evaluated as 
noncompensable (0 percent disabling), which is his current 
rating.  

Subsequent VA treatment records indicate no complaints of, or 
treatment for, hearing loss.

The Veteran was afforded another VA audiology examination in June 
2007.  At that time, puretone thresholds, in decibels, were as 
follows:





HERTZ 



500
1000
2000
3000
4000
RIGHT
20
20
30
35
35
LEFT
10
10
30
40
50

The average puretone threshold was 30 in the right ear and 32.5 
in the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 96 percent in the left 
ear.  In this case, applying the results from the June 2007 VA 
examination to Table VI yields a Roman numeral value of I for 
both the right ear and the left ear.  Applying these values to 
Table VII, the Board finds that the Veteran's bilateral hearing 
loss still would be evaluated as noncompensable, no higher than 
the current rating assigned.  38 C.F.R. § 4.7 

However, as a result of this examination, the RO granted service 
connection for right ear hearing loss in a December 2007 rating 
decision, with the disability rating for the right ear hearing 
loss included in the noncompensable disability rating assigned 
for the already-service-connected left ear hearing loss.   

Since the June 2007 VA audiology examination, no evidence has 
been submitted showing that the Veteran's bilateral hearing loss 
has worsened.  In this regard, VA treatment records do not show, 
and the Veteran does not contend, that his bilateral hearing loss 
has progressed beyond its current noncompensable rating since the 
June 2007 VA examination.  See Hart, supra; see also Fenderson, 
supra.

Consequently, the preponderance of the evidence is against a 
compensable disability rating for the Veteran's bilateral hearing 
loss.  38 C.F.R. § 4.3.  Simply stated, the results do not 
provide a basis to grant an increased rating when considering 
hearing loss in both ears.  

B.  Right Inguinal Hernia

Here, the Veteran seeks a disability rating in excess of 10 
percent for his right inguinal hernia, which is currently 
evaluated as 10 percent under Diagnostic Code 7338 (inguinal 
hernia).  38 C.F.R. § 4.114.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338, a disability 
rating of 10 percent applies where the inguinal hernia is 
postoperative recurrent, readily reducible, and well supported by 
truss or belt.  A disability rating of 30 percent applies where 
the inguinal hernia is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  A disability rating of 60 percent applies 
where the inguinal hernia is large, postoperative, recurrent, and 
not well supported under ordinary conditions and not readily 
reducible, or when considered inoperable.  A note to Diagnostic 
Code 7338 directs VA to add 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This means that the 
more severely disabling hernia is to be evaluated, at 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree.

A review of the evidence of record reveals that the Veteran 
participated in a study concerning hernia repairs in May 2001.  
In the same month, he also had a follow-up visit for his right 
inguinal hernia.  At the time, he denied any complaints, except 
for a "twing like feeling" in his groin.  See VA treatment 
record dated in May 2001.  

In February 2006, the Veteran testified that he experienced pain 
when he bent over, and that his physician advised him to be 
cautious when lifting.  He indicated that he did not wear a belt 
or harness.  See February 2006 RO hearing transcript.  

Subsequent VA treatment records from May 2001 until May 2007 
reveal no treatment for right inguinal hernia.

In June 2007, the Veteran was provided a VA examination.  
Examination of the abdomen revealed no hernia present.  The 
diagnosis was incisional pain, right inguinal hernia.  Another VA 
examination in February 2008 again revealed no hernia present.  
See VA examination reports dated in June 2007 and February 2008.  

Based on the Veteran's testimony that that he has pain in the 
area of the hernia, the RO increased the disability rating for 
right inguinal hernia to 10 percent in a May 2008 rating 
decision. 

However, since the June 2007 VA examination, no evidence has been 
submitted showing that the Veteran's right inguinal hernia has 
worsened.  Specifically, VA treatment records do not show, and 
the Veteran does not contend, that his right inguinal hernia has 
progressed beyond its current 10 percent rating.  

Thus, the preponderance of the evidence is against a disability 
rating in excess of 10 percent for the Veteran's right inguinal 
hernia.  38 C.F.R. § 4.3.  

C.  Left Inguinal Hernia Repair Scar

In this case, the Veteran seeks a disability rating in excess of 
10 percent for his left inguinal hernia repair scar, which is 
currently evaluated as 10 percent under Diagnostic Code 7805  
(other scars (including linear scars) and other effects of scars 
evaluated under diagnostic codes 7800, 7801, 7802, and 7804)).  
38 C.F.R. 
§ 4.118.

Under Diagnostic Code 7805, which rates scars and other effects 
of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 
7804, disabling effects not considered in a rating provided under 
the aforementioned diagnostic codes are to be evaluated under an 
appropriate diagnostic code.  38 C.F.R. § 4.118.

Diagnostic Code 7800 concerns scars of the head, face, or neck 
due to burns or other causes, or other disfigurement of the head, 
face, or neck.  Diagnostic Code 7800 provides that a skin 
disorder with one characteristic of disfigurement of the head, 
face, or neck is rated 10 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three characteristics 
of disfigurement, is rated 30 percent disabling.  A skin disorder 
of the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
38 C.F.R. § 4.118. Note (1) to Diagnostic Code 7800 further 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: scar is 5 or 
more inches (13 or more centimeters (cm.)) in length; scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part; surface 
contour of scar is elevated or depressed on palpation; scar is 
adherent to underlying tissue; skin is hypo-or hyper-pigmented in 
an area exceeding six square inches (39 square (sq.) cm.); skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying soft 
tissue is missing in an area exceeding six square inches (39 sq. 
cm.); skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep and nonlinear.  Scars that are 
deep or that cause limited motion in an area or areas exceeding 
six square inches (39 sq. cm.), but less than 12 square inches 
(77 sq. cm.), are rated 10 percent disabling.  Scars in an area 
or areas exceeding 12 square inches (77 sq. cm.), but less than 
72 square inches (465 sq. cm.), are rated 20 percent disabling.  
Scars in an area or areas exceeding 72 square inches (465 sq. 
cm.), but less than 144 square inches (929 sq. cm.), are rated 30 
percent disabling.  Scars in an area or areas of or exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that a deep scar is one 
associated with underlying soft tissue damage.  Note (2) provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25. 38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial and nonlinear.  
Superficial scars that consist of an area or areas of 144 square 
inches (929 sq. cm.) or greater are rated 10 percent disabling. 
Note (1) to Diagnostic Code 7802 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  Note 
(2) provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for one or two 
superficial scars that are painful or unstable on examination.  
Three or four superficial scars that are painful or unstable are 
rated as 20 percent disabling.  Five or more scars that are 
unstable or painful are rated as 30 percent disabling.  Note (1) 
to Diagnostic Code 7804 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  Note (2) provides that if one or more scars are 
both unstable and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful scars.  Note 
(3) provides that scars evaluated under Diagnostic Codes 7800, 
7801, 7802, or 7805 may also receive an evaluation under this 
Diagnostic Code, if applicable.  38 C.F.R. § 4.118.

In this case, there is insufficient evidence of the symptoms 
required for a disability rating in excess of 10 percent.  38 
C.F.R. § 4.7.  Specifically, in February 2006, the Veteran 
testified that the scar was tender and that he would feel a pull 
when he bent over.  See February 2006 RO hearing transcript.  
However, VA treatment records are completely silent as to 
complaints of, or treatment for, the left inguinal hernia repair 
scar.  A VA examination in June 2007 revealed a scar in the lower 
abdominal area.  The maximum width of the scar was 0.2 cm. and 
the maximum length of the scar was 6 centimeters.  There was no 
tenderness on palpation, no adherence to underlying tissue, no 
resulting limitation of motion or loss of function due to the 
scar, no underlying soft tissue damage, and no skin ulceration or 
breakdown over the scar.  See VA examination report dated in June 
2007.  

Treatment records subsequent to the June 2007 VA examination 
report reveal no treatment for the left inguinal hernia repair 
scar.  The Veteran also has not contended since the June 2007 VA 
examination that his scar has worsened.

The Board notes that other diagnostic codes for disabilities of 
skin that provide disability ratings in excess of 10 percent are 
not more appropriate because the facts of this case do not 
support their application.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7807-7833.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is supported by 
explanation and evidence).

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 percent 
for the Veteran's left inguinal hernia repair scar.  38 C.F.R. § 
4.3.

The Board adds that based on the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), it has considered whether 
further staged ratings are appropriate for the Veteran's 
bilateral hearing loss, right inguinal hernia, and left inguinal 
hernia repair scar.  Here, the Board finds no basis to further 
stage these ratings based on the facts found during the appeal 
period.  Since the effective dates of his awards, these 
disabilities have never been more severe than contemplated by 
their existing ratings, so the Board cannot "stage" his ratings. 

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to the 
Compensation and Pension Service to consider whether it is 
warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, the 
evidence does not reveal frequent hospitalization associated with 
the disabilities in question.  The Veteran's primary treatment 
has been on an outpatient basis, not as an inpatient.  


ORDER

As no new and material evidence has been received, the claim for 
service connection for a back disorder is not reopened.  The 
appeal is denied.

As no new and material evidence has been received, the claim for 
service connection for stomach pain as due to an undiagnosed 
disorder is not reopened.  The appeal is denied.

As no new and material evidence has been received, the claim for 
service connection for gum disease as due to an undiagnosed 
disorder is not reopened.  The appeal is denied.

Service connection for a shoulder disorder is denied.

Service connection for hypertension is denied.

A compensable disability rating for bilateral hearing loss is 
denied.    

A disability rating in excess of 10 percent for right inguinal 
hernia is denied.

A disability rating in excess of 10 percent for left inguinal 
hernia repair is denied.


REMAND

Before addressing the merits of the issue concerning the 
Veteran's fungus of the feet, the Board finds that additional 
development of the evidence is required.

In this case, another VA examination of the Veteran's feet is 
needed to determine the current nature and severity of his 
service-connected fungus of the feet.   A review of the claims 
file reveals that, after a VA examination of the Veteran's feet 
in June 2007, the VA examiner was asked to clarify and state the 
percentage of the entire body surface area and exposed body 
surface area that was related to the fungal infection of the 
Veteran's feet.  However, in another VA examination in February 
2008, the VA examiner only indicated that the Veteran has 
onychomycosis of all ten toenails, and made no mention whatsoever 
of the percentage of the entire body surface area and the 
percentage of exposed body surface area that was affected.  
Without such information, it is impossible for the Board to 
determine whether an increased rating is warranted.  Thus, 
another VA examination is necessary to resolve this issue in 
order for the Board to make a determination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with another VA 
dermatology examination, by an appropriate 
specialist, to assess the current nature, 
severity, and status of his service-connected 
fungus of the feet.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history, 
including, in particular, the records of his 
recent treatment.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
examiner is asked to provide a detailed 
description of the symptoms of the Veteran's 
fungus of the feet as seen during the 
examination, and any use of topical therapy, 
corticosteriods, or other immunosuppressive 
drugs, and the frequency of use of such 
medication.  The examiner also should provide 
an opinion as to the percentage of body area 
and the percentage of exposed areas affected, 
during flare-ups of the Veteran's disability.  
The examiner should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.      

The examiner also should discuss the extent 
to which the service-connected fungus of the 
feets affects the Veteran's ability to secure 
or maintain employment. 

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a 
higher rating.  

2.  Following completion of the above, 
readjudicate the claim for a compensable 
disability rating for fungus of the feet, in 
light of the physical examination provided to 
the Veteran and any additional medical 
evidence received since the SSOC in August 
2009.  If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC.  It must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC before returning the 
file to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


